DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
 Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 08/06/2020 and 10/14/2020. An initialed copy is attached to this Office Action.
	EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Douglas P. Mueller on April 09, 2021.
The application has been amended as follows: 

1.    (Currently Amended) An imaging lens having an optical axis and a fixed focal length and which is configured to form an image of an object on a solid-state image sensor, comprising, in order from an object side to an image side of the imaging lens: a first lens group including, in order from the object side, a first lens and a second lens; a second lens group including, in order from the object side, a third lens having positive refractive power and at least one aspheric surface and a convex surface facing the object side near an optical axis and a convex surface facing the image side near the optical axis, and a fourth lens having at least one aspheric surface and a convex surface facing the image side near the optical axis; and a third lens group including, in order from the object side, a fifth lens having at least one aspheric 
-1.482≤f2/f<-0.87	(8b),
wherein the imaging lens has a total of seven lenses.

8.    (Currently Amended) An imaging lens having an optical axis and a fixed focal length and which is configured to form an image of an object on a solid-state image sensor, comprising, in order from an object side to an image side of the imaging lens: a first lens group including, in order from the object side, a first lens having positive refractive power and a convex surface facing the object side and a convex surface facing the image side and a second lens; a second lens group including, in order from the object side, a third lens having at least one aspheric surface and a convex surface facing the object side and a fourth lens having at least one aspheric surface and a convex surface facing the image side; and a third lens group having negative composite refractive power and including, in order from the object side, a fifth lens having at least one aspheric surface, a sixth lens that is a double-sided aspheric lens, and a seventh lens having negative refractive power and a concave surface facing the image side near the optical axis, wherein: an image-side surface of the seventh lens has an aspheric surface whose shape changes from concave to convex as a distance from the optical axis increases, and when f is an overall focal length of the imaging lens and f567 is a composite focal length of the third lens group, a conditional expression (11b) given below is satisfied:
-1.547≤f567/f<-0.62	(11b),
wherein the imaging lens has a total of seven lenses.
REASONS FOR ALLOWANCE
Claims 1-3 and 6-16 are allowed.
The following is an examiner’s statement of reasons for allowance: applicant’s arguments, see Arguments/Remarks page 6, filed 01/08/2021, with respect to independent claims 1 and 8 (and thereby dependent claims 2, 3, 6, 7 and 9-16), as amended, have been fully considered and are persuasive. The examiner’s reasons for allowance of independent claims 1 and 8 are the same as those set forth in that response.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            4/10/2021